Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESONSE TO AMENDMENT 
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on February 18, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 9, and 16 are now amended.
Claims 2, 8, 9, 24, 25, 26, and 29 are now canceled.
New claims 31–35 are now added.
Claims 1, 9, 11, 13–16, 18–20, 27, 28, and 30–35 are pending in the application. 
RESPONSE TO ARGUMENTS
Informalities
The objections to claims 1 and 9 for several different reasons (and not merely antecedent basis) is withdrawn, responsive to the Applicant’s amendment clarifying the language. A new ground of objection for claim 1 is presented herein, which is unrelated to the issue raised in the previous objection.
New Matter
The rejection of claims 9–15 and 23 under 35 U.S.C. § 112(a) for reciting new matter is hereby withdrawn, responsive to the Applicant’s amendment removing the new matter from the scope of those claims.
Indefiniteness
In the previous Office Action, the Examiner rejected independent claims 1 and 9 under 35 U.S.C. § 112(b) for each having multiple issues related to their clarity of scope, and also rejected all of the claims that depend from claims 1 and 9 by virtue their incorporation of claims 1 and 9 by reference. 
The argument set forth at the top of page 14 of the Response—identifying claim 2 as the only substantively rejected claim under this ground—appears to be erroneous. Nevertheless, the Applicant’s amendments to claims 1 and 9 resolve the issues presented in this ground of rejection, and therefore, it is withdrawn.
Proper Dependent Claims
Responsive to the rejection of claims 26 and 29 under 35 U.S.C. § 112(d), the Applicant cancelled those claims, rendering the rejection moot.
Obviousness
The previous Office Action rejected claims 1, 2, 4, 5, 7–9, 11–16, 18–20, and 23 under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0349965 A1 (hereafter “Griffin”) in view of U.S. Patent Application Publication No. 2015/0295777 A1 (hereafter “Cholkar”). 
In response, the Applicant narrowed the scope of independent claims 1, 9, and 16 to the exclusion of Griffin and Cholkar’s modes of operation, and traverses the rejection. The Applicant’s traversal has been considered, and it is unpersuasive, but the amendment nevertheless overcomes the rejection for reasons discussed below. 
The Applicant contends that Griffin is deficient because Griffin’s transition “includes a shift in the selected streams where the second user interface arrangement only shows users that are interested in sharing information,” and that “Griffin’s description of a user interface transition that includes removing the select user.” (Response 17). Respectfully, the Examiner disagrees. 
Claims 1, 9, and 16 fail to place any limitation on who the “select user” may be, and as such, the claimed “select user” could just as plausibly map to the user who is offering content for sharing both before and after the transition from FIG. 2 to FIG. 
Nevertheless, the Examiner observes that reducing the number of other remote users of the communication to zero in FIG. 3 is not sufficient teaching to reject the claims, because the amendments require more than zero “other remote users.” Specifically, while Griffin teaches the rest of claim 1, Griffin does not appear to explicitly disclose instructions to cause a display of: 
the rendering of a second number of video streams depicting the other remote users at a second position concurrently with the display of the select user within the second display area.
Notably, a rejection using Griffin would require a finding that Griffin’s FIG. 3 displays a rendering of “zero other users” concurrently with the display of the select user. Such a finding would be unreasonable, because the plain language of “the rendering of a second number of video streams depicting the other remote users at a second position” requires the second number of video streams to be non-zero.
Accordingly, the present amendment overcomes this ground of rejection of claim 1. The amendment to claim 9 imposes the same requirement: 
	cause a transition from the first user interface arrangement to a second user interface arrangement having . . . a second display area comprising a rendering of a second number of video streams depicting the other remote users at a second position . . . and
	cause a display of the rendering of the video stream depicting the select user within the second display area of the second graphical user interface arrangement
Emphasis is added above to show why the Examiner believes that both the second number of other users’ video streams and the select user’s video stream are both rendered together in the same display area. Accordingly, the present amendment overcomes this ground of rejection for claim 9.
The amendment to claim 16 also imposes the same requirement, using slightly different terminology: 
cause a display . . . within the second display area concurrently with a rendering [of] a changed number of displayed video streams that is concurrently rendered with the video stream depicting the select user.
Much like claims 1 and 9, claim 16 requires at least two or more total streams to be displayed in the second display area of the second user interface arrangement: the select user’s stream, plus one or more other users’ streams. Accordingly, the present amendment overcomes this ground of rejection for claim 16.
Since none of the independent claims are rejected over the prior art, none of the claims that depend from the independent claims may be rejected over the prior art, either. Accordingly, no grounds of rejection under 35 U.S.C. §§ 102–103 remain.
Response to Request for Allowance and Concluding Remarks
The Applicant’s request for a notice of allowance (Response 25) is respectfully denied, because at least some of the claims stand rejected, while others contain informalities that must be resolved.  
CLAIM OBJECTIONS
The Office objects to claims 1, 16, and 31–35 for having the following informalities. Appropriate correction is required.
Claim 1
There is an inadvertent strikethrough deleting the space in the words “first user” on line 7 of claim 1.1 It should be corrected with an amendment inserting a single space between “first” and “user.”
Claim 16
On line 18, the phrase “causing the a change” is grammatically incorrect; the first instance of the word “the” should be deleted.
In the last full element of claim 16, the word “of” is missing. Also, the term “changed number” needs to refer back to its antecedent term using the definite article of speech: “cause a display of renderings of the content data within the second display area concurrently with a rendering of the [[a]] changed number of displayed video streams that is concurrently rendered with the video stream depicting the select user.” 
Claims 31–35
Claims 31–35 lack antecedent basis for “the selected user” (in the last clause of each claim). It is believed the Applicant meant to refer back to “the select[[ed]] user,” and claims 31–35 will therefore be interpreted as such for purposes of applying prior art.
CLAIM REJECTIONS – 35 U.S.C. § 112(B)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming 
Claims 1, 2, 8–11, 13–15, and 26–30 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 1
Claim 1 lacks antecedent basis for receiving “a selection of the content data of at least one data type of the number of data types for invoking a category of functionality to edit the content data” (lines 14–15), because claim 1 never provides the content data itself for selection. The only thing claim 1 recites as selectable prior to this limitation is the menu of selectable elements that are configured to provide access to functionality for editing the content data.
Claim 1 also lacks antecedent basis for “the input to select the content for invoking the category of functionality to edit the content data” for the same reason.
Finally, in the second recitation of the phrase “to allocate a portion of a display area for a display of the content data” (top two lines of page 3 of the amendment), it is unclear whether the Applicant is referring back to the same portion of the display area mentioned earlier on line 18 of the claim, or to another portion of another (or possibly the same) display area.
The following amendments would correct the aforementioned problems: 
receive a selection of a selectable element from the menu
selection of the selectable element from the menu, cause a change in the number of displayed video streams depicting the other remote users of the communication session while maintaining the display of the select user, thereby allocating thethe display area for [[a]] the display of the content data;
Claim 9
Claim 9, while slightly different from claim 1 in scope, contains the same three issues as set forth in the rejection of claim 1 (or a similar version thereof).
Claims 11, 13–15, 18–20, 27, 28, and 30–35
Claims 11, 13–15, 18–20, 27, 28, and 30–35 each depend from one of claims 1 or 9, and are therefore rejected under 35 U.S.C. § 112(b) because they are construed to incorporate by reference all the limitations from the claims to which they refer, 35 U.S.C. § 112(d), including those identified above as indefinite.
OTHER PERTINENT ART
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: U.S. Patent Application Publication No. 2012/0062688 A1, which discloses a user interface for multi-tasking while conducting a web conference.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although indistinguishable from a hyphen in IFW, the Examiner obtained the original, pre-processed PDF that was uploaded to EFS, and, based on the file’s metadata, believes this character is a strikethrough of whitespace.